Citation Nr: 1129807	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, characterized as trauma to the right maxillary sinus and eye.

2.  Entitlement to service connection for a personality disorder, as secondary to trauma to the right maxillary sinus and eye.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2010, the Board remanded this matter for further development.  

The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Any current residuals of a head injury, to include trauma to the right maxillary sinus and eye, is not of service origin.  

2.  A personality disorder, also claimed as secondary to trauma to the right maxillary sinus and eye, is not of service origin.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury, characterized as trauma to the right maxillary sinus and eye, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A personality disorder, also claimed as secondary to trauma to the right maxillary sinus and eye, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1   Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In a November 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the November 2007 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All evidence necessary to decide this claim has been obtained insofar as possible.  An attempt has been made to obtain treatment records from the U.S. Army Dispensary in Darmstadt, Germany, for the year 1966, pursuant to the Veteran's report of treatment at that facility.  The attempts to obtain these records have proved unfruitful.  In November 2010, a formal finding of the unavailability of the records was prepared.  The Veteran was notified of this in February 2011 and was given the opportunity to provide additional information.  No other relevant records have been identified.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed disorders are related to service and there is other sufficient medical evidence of record to make a decision.  The Veteran was previously informed in the VCAA letter noted above that he needed to provide medical evidence showing a relationship between any currently claimed disability and service.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of sufficient cooperation is a factor in VA's decision to adjudicate the current claim without further development of the claim.  As such, a VA medical examination is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his January 2010 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Residuals of a Head Injury, Characterized as Trauma to the Right Maxillary Sinus and Eye

A review of the Veteran's service treatment records reveals that there were no complaints or findings of a head injury, or residuals thereof, in service.  At the time of the Veteran's April 1966 service separation examination, normal findings were reported for the head, face, neck, and scalp.  On his April 1966 service separation report of medical history the Veteran checked the "no" box when asked if he had or had ever had a history of a head injury.  There is also no clinical evidence of record demonstrating a head injury in close proximity to service. 

At his hearing, the Veteran testified as to having been hit in the head with a beer mug while in service.  He noted that his skull was cracked following the incident.  He reported having personality changes after the incident.  He stated that he was sent home from service following the incident.  The Veteran also alleged that his jaw was shifted as a result of the fight.  He further reported having blood on his pillow after the incident and eye bleeding.  The Veteran stated that he was sent to the hospital and a plate was installed in his head.  He noted having been hospitalized in a hospital in Germany.  He indicated that after being released from the hospital, he was then sent to a mental ward for a period of thirty days.  The Veteran noted that the plate was removed after his stay in the mental ward.  

As noted above, subsequent to the January 2010 hearing, an attempt was made to obtain records from the U.S. Army Dispensary in Darmstadt, Germany, for clinical records relating to treatment for mental health, head injury, or eye injury, with a response being received in August 2010 that no records were located.  

As part of the March 2010 remand, the RO requested that attempts be made to obtain treatment records from the Hines VA Medical Center for the time period from June 1966 to June 1968.  In a September 1970 treatment record, it was noted that the Veteran had been beaten and assaulted the day before.  A skull series taken at that time was essentially negative.  Also added to the record as a result of the remand was a September 1991 treatment record, which noted that the Veteran was being seen for treatment after having given a history of being assaulted and sustaining injuries to the head and face at that time.  

The Veteran contends that he was treated for head injury residuals, to include the maxillary sinus and eye, in service.  Service treatment records do not reveal any findings or diagnoses of a head injury or damage to the eye or sinus.  At the time of the Veteran's April 1966 service separation examination, normal findings were reported of the head.  On his April 1966 report of medical history, the Veteran checked the "no" box was asked if he had or had ever had a history of a head injury.  

Post-service evidence does not reflect symptomatology associated with a head injury until 1970.  The Veteran had a skull series performed in September 1970 following a report of his being beaten and assaulted the day before.  The Veteran sought treatment in September 1991 following his being assaulted and sustaining injuries to the head and face.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  There are no relevant findings during service and at the time of separation and no reports of head injuries or problems in close proximity to service.  The multi-year gap between discharge from active duty service and the initial reports of treatment for a head injury in 1970 and then again in 1991 weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  However, none of the competent evidence attributes any head injury residuals, including any injury to the maxillary sinus or eye, to the Veteran's period of service.  As noted above, the Veteran was requested to provide such information and has not done so.  

The Board has also considered the Veteran's statements asserting a nexus between his head injury residuals and his period of service.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held that a lay person may report etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that any current head injury residuals, to include trauma to the right maxillary sinus and eye, is related to his period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Personality Disorder, as Secondary to Trauma to the Right Maxillary Sinus and Eye

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992). As used here, the term "an acquired psychiatric disorder" is intended to exclude personality disorders.  

The Veteran has also contended that service connection is warranted for this condition as a residual of a head injury, to include trauma to the right maxillary sinus and eye; however, as service connection has been denied for residuals of a head injury, service connection is not possible on this basis.  38 C.F.R. § 3.310 (2010). 

The preponderance of the evidence weighs against a finding that the Veteran has a personality disorder for which service connection may be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for residuals of a head injury, characterized as trauma to the right maxillary sinus and eye, is denied.

Service connection for a personality disorder, as secondary to trauma to the right maxillary sinus and eye, is denied.


REMAND

With regard to the Veteran's claim of service connection for a kidney disorder, the  Veteran has testified that his kidney starting bothering him aboard ship upon his return trip home prior to discharge.  He stated that he had a burning sensation when he went to urinate and the condition became worse.  He noted that he started having blood in his urine about four or five days after returning home.  He reported that he attempted to treat this with medication but that he subsequently went to the VA hospital approximately three weeks after discharge.  He stated that he was put on the kidney ward and indicated that some type of operation was performed.  The Veteran noted that his kidneys had bothered him since that time.  

Treatment records from Hines VAMC were obtained which revealed that the Veteran was hospitalized on July 12, 1966, (i.e., within approximately 30 days of discharge from service) after having gross hematuria the day before.  The Veteran indicated that it was the first time that he had had any blood in his urine.  He denied having any pain, burning, or difficulty urinating.  Both an IVP and a cystoscopy were performed.  A diagnosis of cystitis was rendered at that time.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the testimony of the Veteran as well as the findings of kidney problems within one month of separation from service, a VA examination to determine the etiology of any current kidney disorder is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for a VA examination to determine whether the Veteran currently has any kidney disability caused or aggravated by any incident of active military service. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i)  Given the medical and factual history as recorded in the Veteran's claims folder, did the Veteran develop any current kidney disorder during service?

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder, is there medical or lay evidence that are characteristic manifestations of a kidney disability during service?

(iii)  A complete rationale for any opinion expressed must be provided.

2.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issue on appeal.  

If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


